TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                         JUDGMENT RENDERED MAY 21, 2021



                                    NO. 03-20-00124-CR


                            Dana Francis Walcott, Jr., Appellant

                                               v.

                                 The State of Texas, Appellee




         APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.